DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-4, 6-14, 16-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A method for identifying a fabric of a clothing, comprising: obtaining image information including a fabric structure of the clothing; applying data on the fabric structure included in the image information to a learned artificial intelligence model trained to identify one or more types of fabrics; identifying a type of fabric of the clothing through the learned artificial intelligence model; outputting information on the type of fabric from the learned artificial intelligence model;  transmitting information on the identified type of fabric to a clothing-related home appliance; searching whether a type of fabric matching the obtained image information is present in a non-transitory memory; after outputting the information on the type of fabric from the learned artificial intelligence model, storing, in the non-transitory memory, the identified type of fabric that matches the obtained image information; based on a determination that a type of fabric matching the obtained image information is not present in the non-transitory memory, perform operations comprising: applying the obtained image information to the learned artificial intelligence model, outputting the information on the type of fabric from the learned artificial intelligence model, identifying a type of fabric of the clothing through the learned artificial intelligence model, storing the identified type of fabric matching the obtained image information in the non-transitory memory, and transmitting the information on the identified type of fabric to the clothing-related home appliance; and based on a determination that the type of fabric matching the obtained image information is present in the non-transitory memory, transmitting the information on the type of fabric identified from the non-transitory memory to the clothing-related home appliance.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer readable recording medium having stored thereon a computer program which, when executed by at least one processor, causes performance of computer-executable instructions comprising: obtaining image information including a fabric structure of a clothing; applying data on the fabric structure included in the image information to a learned artificial intelligence model; identifying a type of fabric of the clothing through the learned artificial intelligence model; outputting the information on the type of fabric from the learned artificial intelligence model; transmitting the information on the identified type of fabric to a clothing-related home appliance; searching whether a type of fabric matching the obtained image information is present in a non-transitory memory; after outputting the information on the type of fabric from the learned artificial intelligence model, storing, in the non-transitory memory, the identified type of fabric that matches the obtained image information; based on a determination that a type of fabric matching the obtained image information is not present in the non-transitory memory, perform operations comprising: applying the obtained image information to the learned artificial intelligence model, outputting the information on the type of fabric from the learned artificial intelligence model, identifying a type of fabric of the clothing through the learned artificial intelligence model, storing the identified type of fabric matching the obtained image information in the non-transitory memory, and transmitting the information on the identified type of fabric to the clothing-related home appliance; and based on a determination that the type of fabric matching the obtained image information is present in the non-transitory memory, transmitting the information on the type of fabric identified from the non-transitory memory to the clothing-related home appliance.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A fabric identifying apparatus, comprising: a camera configured to obtain image information including a fabric structure of a clothing; a fabric identifier configured to identify and output a type of fabric of the clothing through a learned artificial intelligence model based on data on the fabric structure included in the image information; a communicator configured to transmit information on the identified type of fabric to a clothing-related home appliance; and a non-transitory memory configured to store the identified type of fabric that matches the obtained image information, wherein the fabric identifier is configured to determine and output the type of fabric of the clothing by: searching whether a type of fabric matching the obtained image information is present in the non-transitory memory, and based on a type of fabric matching the obtained image information is not present in the non-transitory memory, identifying and outputting a type of fabric of the clothing matching the obtained image information through the learned artificial intelligence model.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A fabric identifying system comprising: a fabric identifying apparatus configured to identify a type of fabric of a clothing; and a server configured to communicate with the fabric identifying apparatus, wherein the fabric identifying apparatus comprises: a camera configured to obtain image information including a fabric structure of the clothing, a fabric identifier configured to identify and output the type of fabric based on the fabric structure included in the image information, [[and]] a communicator configured to transmit the image information on the fabric structure of the clothing to the server, and a non-transitory memory configured to store the identified type of fabric that matches the obtained image information, wherein the server comprises an artificial intelligence model learner configured to generate a learned fabric type identifying engine by training, through a deep neural network, an artificial intelligence model with the image information on the fabric structure of the clothing received from the fabric identifying apparatus, wherein the server is configured to transmit the learned fabric type identifying engine to the fabric identifying apparatus, wherein the fabric identifier is configured to identify the type of fabric of the clothing through the learned fabric type identifying engine received from the server, wherein the communicator is configured to transmit the information on the type of fabric identified by the fabric identifier to a clothing-related home appliance, and wherein the fabric identifier is configured to determine and output the type of fabric of the clothing by: searching whether a type of fabric matching the obtained image information is present in the non-transitory memory, and based on a type of fabric matching the obtained image information is not present in the non-transitory memory, identifying and outputting a type of fabric of the clothing matching the obtained image information through the learned fabric type identifying engine received from the server.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 12, 2022